Title: To George Washington from Isaac All, 10 May 1789
From: All, Isaac
To: Washington, George



Sir
New York 10th May 1789

By the advice of my friends, I came to this place to Solicit an appointment in the Customs for the Port of Philadelphia, and was honoured with Letters to Several members of the Senate and house of representatives through whome it was thought my application might have been made. I have Since understood that would be improper which obliges me tho’ an entire stranger to the President to throw myself on his goodness with only Refering

to Mr Langdon McLane Senators—Mr Fitzsimmons Mr Clymer Mr Speaker Muhlenberg Mr Hiester Mr Muhlenberg Representatives from Pennsylvania for my character. Being bred to the Sea, and having been entrusted with the Command of the most Valuable Ships and Cargos, I flatter myself I should be fully Competent to execute the duty of Such an Employment as my present Circumstances would entitle me to ask—that of Searcher or Surveyor, my State of health tho’ too precarious to admit of Returning to my former profession would be Equal to and my Misfortunes tho’ great, I trust have not rendered me unworthy of it—If I should be so fortunate to obtain it my study shall be to deserve the appointment by a strict and honourable exercise of the duty. I am Sir, Your obedient humble Servant

Isaac All

